Order entered March 21, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-00490-CR
                                      No. 05-11-00491-CR
                                      No. 05-11-00492-CR
                                      No. 05-11-00493-CR

                              DIONTE MATTHEWS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
      Trial Court Cause Nos. F07-51260-X, F07-73298-X, F08-51985-X, F10-00641-X

                                           ORDER
                           Before Justices Moseley, O’Neill, and Lewis

       Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandates in

these appeals forthwith.




                                                      /s/   JIM MOSELEY
                                                            JUSTICE